ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind.Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: On November 30, 2000, the respondent was charged with trafficking with an inmate, a class A misdemeanor, based upon her provision of a cellular telephone to her incarcerated client, whom she represented as a federal public defender. On December 1, 2000, the respondent, no longer representing the client, pleaded guilty to the charge. Sometime in October 2000, the client's father gave the respondent $10,000 to hire a lawyer to represent the client against certain federal criminal charges pending against him. On October 24, 2000, the respondent deposited the $10,000 into a new bank account. Three days later, the respondent withdrew $5,000 in cash and gave the money to a friend of the client.
Violations: The respondent violated Ind.Professional Conduct Rule 84(b) by committing the criminal act of providing a cellular telephone to an inmate. That criminal act reflects adversely on her honesty, trustworthiness, or fitness as a lawyer in other respects. Furthermore, by withdrawing the $5,000 cash and giving it to her client's friend, when those funds were earmarked by the client's father for the provision of legal services, the respondent failed to abide by the provisions of Admis.Disc.R. 28(29)(a)(5), governing the maintenance of funds held by lawyers in trust. Specifically, that provision requires all withdrawals of funds held in trust to be made only based upon written withdrawal authorization stating the amount of the withdrawal, the purpose of the withdrawal, and the payee. Such authorization is to contain the signed approval of the attorney and made only by check payable to a *378named payee, and not to "cash," or by wire transfer.
Discipline: Suspension from the practice of law for one hundred and eighty (180) days, effective June 7, 2008. The first ninety (90) days of the suspension shall be served as an executed suspension from the practice of law. The remaining ninety (90) days shall be stayed, and the respondent shall be conditionally reinstated to the practice of law, subject to a two (2) year period of probation. The terms of the probation shall be as specified in the Statement of Circumstances and Conditional Agreement for Discipline. If it is established, pursuant to Admis.Disc.R. 23(17.2), that the respondent violates any terms of her probation, the stay of the second ninety days of her suspension will be vacated and the respondent will serve the second ninety days of her suspension without automatic reinstatement thereafter. Should the respondent successfully complete the two year period of probation, she shall thereafter be automatically fully reinstated to the practice of law in this state.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
DICKSON, SULLIVAN, BOEHM, and RUCKER, JJ., concur.
SHEPARD, C.J., dissents, with opinion.